Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 11/22/2022 is acknowledged.
Claims 1-16 are pending.
Applicant’s election without traverse of Group I, and the species of the antibody comprising the CDRs of SEQ ID NOs 9-11 and 13-15 in the reply filed on 11/22/2022 is acknowledged.  The species election has been withdrawn in view of the art. 
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.
Claims 1-13 and 16 are under consideration for their full scope.  
Applicant’s IDS documents filed on 01/26/2021 have been considered. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,613,926 (IDS filed on 01/26/2021; Reference 23). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent No. 8,613,926 are directed to the human antibody comprising reference/instant SEQ ID NOs 9-11 and 13-15 of SEQ ID NOs 39 and 40 with the Fc region of SEQ ID NO:33 with the substitutions L234A, L235E, G237A, A330S and P331S.  The recitations of claims 4, 6-10, 12 and 16 are inherent in the reference antibody.
The reference teachings anticipate the claimed invention.
Claims 1-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,846,045 (IDS filed on 01/26/2021; Reference 24). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same antibodies with the same sequences by the same sequence identification numbers, same modifications to Fc and same functional characteristics.  
The reference teachings anticipate the claimed invention.
Claims 1-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,323,097 (IDS filed on 01/26/2021; Reference 25). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same antibodies with the same sequences by the same sequence identification numbers, same modifications to Fc and same functional characteristics.  
The reference teachings anticipate the claimed invention.

Claims 1-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,882,916 (IDS filed on 01/26/2021; Reference 50). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same antibodies with the same sequences by the same sequence identification numbers, same modifications to Fc and same functional characteristics.  
The reference teachings anticipate the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "The method of claim 7" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 7 is directed to an antibody and not to a method.
Correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 1-13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to anti-C5aR antibodies comprising 1, 2 or 3 amino acids(s) substitutions, deletions or insertions, 80, 85, 90 and 94 % sequence identity to reference SEQ ID NOS. and mixing and matching CDRs encompassing the functional / structural limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-C5aR antibodies comprising 1, 2 or 3 amino acids(s) substitutions, deletions or insertions, 80, 85, 90 and 94 % sequence identity to reference SEQ ID NOS. and mixing and matching CDRs encompassing the functional / structural limitations encompassed in the claims.
One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus. It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  
Even minor changes in the amino acid sequences, including a single amino acid difference of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity and in some circumstances, some substitutions increased antigen binding in one antibody while ablating it in the other. Further, the determinants of antibody properties, such as stability, solubility and affinity for antigen, important to its functions are overlapping; thus engineering an antibody to be more soluble may cause a loss in affinity for its antigen. The state of the art at the time the invention was made recognized that even single amino acid differences can result in drastically altered function of antibodies.  
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by the art of Rudikoff et al (IDS filed on 01/26/2021; Reference 233) which teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  Also, see the teachings of Colman (IDS filed on 01/26/2021; Reference 116). on the effects of amino acid sequence changes on antibody-antigen interactions.
Kussie et al. (IDS filed on 01/26/2021; Reference 178) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 
 Chen et al. (IDS filed on 01/26/2021; Reference 110) teaches that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
D’Angelo et al. (PTO-892; Reference U) teaches that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding. (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).  The reference teaches that because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.  In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. On the basis of these observations, the D’angelo reference concludes that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   
Piche-Nicholas et al. (PTO-892; Reference V) teaches that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).
While the instant specification does disclose certain anti-CD5aR antibodies, including the 32f3a6 anti-C5aR antibodies and variants of the 32f3a6 anti-C5aR antibody with the claimed specificities and functional attributes and techniques for the production and use of antigen binding moieties, the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the genus of anti-C5aR antibodies comprising 1, 2 or 3 amino acids(s) substitutions, deletions or insertions, 80% sequence identity to reference SEQ ID NOS. and mixing and matching CDRs encompassing the functional / structural limitations encompassed in the claims.
 	In addition, the specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed genus of anti-C5aR antibodies comprising 1, 2 or 3 amino acids(s) substitutions, deletions or insertions, 80% sequence identity to reference SEQ ID NOS. and mixing and matching CDRs encompassing the functional / structural limitations encompassed in the claims. Applicant was not in possession of the claimed genus by providing sufficient structural and functional characteristics of the species or genus of such claimed anti-C5aR antibodies encompassed by the instant claim language, coupled with a known or disclosed correlation between function and structure.  A skilled artisan cannot visualize or recognize the identity of the members of the genus that exhibit this functional property. 
The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
The specification fails to provide a description of the function-identifying structures required for the genus of anti-C5aR antibodies comprising 1, 2 or 3 amino acids(s) substitutions, deletions or insertions, 80, % sequence identity to reference SEQ ID NOS. and mixing and matching CDRs encompassing the functional / structural limitations encompassed in the claims.

Given the genus of antibodies claimed and in the absence of sufficient disclosure of relevant identifying characteristics for the claimed class of the genus of anti-C5aR antibodies comprising 1, 2 or 3 amino acids(s) substitutions, deletions or insertions, 80% sequence identity to reference SEQ ID NOS. and mixing and matching CDRs encompassing the functional / structural limitations encompassed in the claims, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014).  
The specification at best describes a plan for making the genus of anti-C5aR antibodies comprising 1, 2 or 3 amino acids(s) substitutions, deletions or insertions, 80 % sequence identity to reference SEQ ID NOS. and mixing and matching CDRs encompassing the functional / structural limitations encompassed in the claims encompassed by the claimed limitations, and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the court stated that in order to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. It is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
 	Applicant is claiming a genus of anti-C5aR antibodies comprising 1, 2 or 3 amino acids(s) substitutions, deletions or insertions, 80, % sequence identity to reference SEQ ID NOS. and mixing and matching CDRs encompassing the functional / structural limitations encompassed in the claims, but does not describe the structure-identifying information about the claimed  “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).  “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
 	A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
With respect to representative number of species,  see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) Also, see MPEP 2163 II(A)(3)(a))(ii) A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Therefore, there is insufficient written description for genus of anti-C5aR antibodies comprising 1, 2 or 3 amino acids(s) substitutions, deletions or insertions, 80, 85, 90 and 94 % sequence identity to reference SEQ ID NOS. and mixing and matching CDRs encompassing the functional / structural limitations encompassed in the claims having the claimed “limitations” at the time the invention was filed and as disclosed in the specification as filed under the written description provision of 35 USC 112. 
17.  	No claim allowed.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
December 17, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644